Exhibit 10.1

 



AMENDMENT NO. 2 TO
GRANT AGREEMENT

 

This amendment dated as of September 11, 2018 (the “Amendment”) is Amendment No.
2 to the Grant Agreement dated August 11, 2014, and as amended on May 1, 2017
(the “Sign-On Grant Agreement”), by and between Ritchie Bros. Auctioneers
Incorporated (the “Corporation”) and Ravichandra Saligram (the “Participant”).

 

The Corporation and Participant wish to amend the Sign-On Grant Agreement, and
the Participant consents to such amendment, to adjust the performance periods
used for determining the total shareholder return (“TSR”) compound annual growth
rate with respect to calculating the number of performance share units (“PSUs”)
scheduled to vest on the fourth and fifth anniversaries of the grant date.

 

Accordingly, the parties agree as follows:

 

1.Performance Period. With respect to the calculation of the third and fourth
tranches of PSUs to vest, section 2(b) of Exhibit 1 of the Sign-On Grant
Agreement shall be replaced with the following:

 

The actual number of units to vest will be determined by the Board of Directors
of the Corporation based on absolute TSR performance over the period commencing
on July 1, 2017 and ending on the fourth and fifth anniversaries of the grant
date, respectively, as follows:

 

 

TSR

(CAGR)

PSU Payout %

(% of target units)

Threshold 5% 0% Target 15% 100% Maximum 20% 200%

 

2.Remaining Provisions. All other provisions of the Sign-On Grant Agreement
remain in full force and effect, unmodified by this Amendment.

 

3.Miscellaneous. Capitalized terms used herein without definitions have the
meanings given to them in the Sign-On Grant Agreement, except where the context
requires otherwise. This Amendment may be signed and delivered in counterparts.

 

IN WITNESS WHEREOF, the parties have signed this Amendment as of the date first
set forth above.

 



RITCHIE BROS. AUCTIONEERS INCORPORATED, as the Corporation and as agent for the
Employer     PARTICIPANT             /s/ Darren Watt     /s/ Ravichandra
Saligram By. Darren Watt   By. Ravichandra Saligram Title: SVP, General Counsel
and Corporate Secretary      

 



 1 

 